Citation Nr: 0314565
Decision Date: 07/02/03	Archive Date: 08/07/03

Citation Nr: 0314565	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-00 935	)	DATE JUL 02, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of fractured sternum and right second rib.

(The issue of entitlement to an increased evaluation for 
headaches is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Susan S. Shook, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


ORDER TO VACATE

The veteran served on active duty from August 1982 to May 
1987.  The record discloses the veteran also had a period of 
two years and nine months of unverified prior service.

On September 23, 2002, the Board of Veterans' Appeals (Board) 
denied claims of entitlement to increased evaluations for 
residuals of a right knee injury, residuals of a fracture of 
the right foot, and residuals of a fracture of the right 
sternum and right second rib.  The Board undertook additional 
development with the respect to the remaining issue of 
entitlement to an increased evaluation for headaches.

Representation in this matter was previously by an accredited 
service organization.  The record reflects that the RO 
recognized a private attorney as the veteran's representative 
with regard to the issues on appeal in July 2002.  The Board 
notes that due process requires the veteran's current 
representative be given an opportunity to review the record 
and submit additional argument in this matter on behalf of 
the veteran.

The Board may vacate, on its own motion, an appellate 
decision when a veteran is denied due process of law.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.904 (2002).  
Therefore, in order to ensure due process of law and to 
afford the veteran every equitable consideration, the Board's 
decision of September 2002 is hereby vacated.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.904 (2002).  A new 
decision will be entered on this issue as if the September 
23, 2002, decision by the Board had never been issued.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 





Citation Nr: 0212806	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the right sternum and right 
second rib.

(The issue of entitlement to an increased evaluation for 
headaches will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.

These issues were previously before the Board in June 1999 at 
which time the case was remanded for additional development.  
The case has now been s returned for further appellate 
consideration.

Regarding the issue of an increased evaluation for headaches, 
it is noted that the Board is undertaking additional 
development of this issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The right knee disability is manifested by complaints of 
pain and an asymptomatic scar with no limitation of motion.

2.  The residuals of a fracture of the right foot are 
manifested by complaints of pain with no limitation of 
motion.

3.  The residuals of the fractured right sternum and second 
right rib are manifested by complaints of pain and slight 
angulation of the sternum with no evidence of any abnormality 
shown on x-ray.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2001).

2.  The schedular criteria for a rating in excess of 10 
percent for the residuals of a fracture of the right foot 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 5284, 5271 (2001).

3.  The schedular criteria for a compensable rating for the 
residuals of the fractured right sternum and second right 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R.§§ 4.20, 4.31 Part 4, Diagnostic Codes 5299-5297 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The final rule implementing the VCAA was published on 
August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation.  The Board finds 
that the veteran was notified of the criteria necessary to 
establish his claims in the statement of the case and 
supplemental statements of the case.  He was informed of the 
contents of the VCAA in the May 2002 supplemental statement 
of the case.  Also in a July 1999 he was informed that the VA 
would obtain the pertinent medical records identified by the 
veteran.  The Board finds that all pertinent evidence has 
been obtained and the veteran has been afforded VA 
examinations during the appeal period.  Thus the Board is 
satisfied that the provisions of the VCAA have been met. 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

Factual Background

A review of the service medical records shows that the 
veteran was hospitalized after sustaining multiple injuries 
in an automobile accident in December 1985.  He received a 
disability discharge from active duty with diagnoses of 
chronic painful anterior chest wall secondary to old chronic 
fracture dislocation of the sternum, chronic painful right 
knee secondary to old intra-articular open fracture of the 
distal right medial femoral condyle, and chronic painful 
right foot secondary to old Lisfranc fracture of the foot.

A VA examination was conducted in September 1996.  At that 
time the veteran reported pain in his right knee and foot on 
prolonged standing.  He also reported chest pain.  The 
examination showed that the veteran had a slight limp on the 
right side.  There was a well-healed, non-tender surgical 
scar over the right knee.  There was a slight deformity of 
the right knee joint.  Range of motion of the knee was within 
normal limits.  Patella was within normal limits. An 
examination of the right foot and ankle showed no 
abnormality.  An examination of the chest showed no deformity 
or tenderness. The breath sounds had normal intensity.  

The diagnoses included history of a fracture of the sternum 
and ribs with chest pain, well healed with no residual 
deformity, status post episodic chest pain, right knee injury 
with mild arthropathy, and right foot and ankle injury with 
episodic pain.

A hearing was held at the RO in February 1997.  At that time 
the veteran provided testimony describing the symptoms of his 
disabilities.

A VA examination was conducted in August 1997.  At that time 
the veteran complained of aching, pain, and swelling of the 
right knee.  He wore a knee brace.  He reported chronic edema 
and pain in the right foot.  

The examination showed a four-inch C-shaped scar just 
superior and medial to the right patella and a three-inch 
diagonal scar just lateral and inferior to the patella.  The 
right medial collateral ligament was lax on stressing.  
Flexion was to 115 degrees and extension of the right knee 
was to 0 degrees.  The right foot was puffy more so than the 
left foot.  There was non-pitting edema.  Plantar flexion was 
to 10 degrees, dorsiflexion to 15 degrees, inversion 15 
degrees, and eversion 10 degrees.  X-rays of the chest, right 
knee and right ankle were unremarkable.  The diagnoses 
included fractured sternum, right knee internal derangement 
status post-surgical repair, right foot and ankle injury with 
chronic edema of the right foot. 

An April 1999 statement from the veteran's private physician 
is to the effect that the veteran reported pain, instability, 
and on and off swelling of the right knee joint and slight 
discomfort of the right foot on weight bearing.  The 
examination showed anterior posterior instability of the 
right knee joint.  

A hearing was held before the undersigned member of the Board 
sitting at Washington D. C. in April 1999.  At that time the 
veteran complained of weakness and pain in the chest area.  
He reported constant, severe pain in the right knee and 
instability.  He stated that he wore a knee brace.  He 
reported pain and swelling in his right foot and ankle.

A VA examination was conducted in December 1999.  At that 
time the veteran reported pain in his sternum, right knee, 
ankle, and foot.  He stated that his right knee limited 
walking to a few minutes at a time.  He had to wear a knee 
brace.  His right ankle pain also limited his walking 
ability.  He stated that he was an automobile salesperson and 
he was unable to perform his duties without constant pain.

The examination showed no peripheral edema.  There was slight 
angulation of the sternum anteriorly in the mid area.  The 
sternum was stable and there was no flailed chest.  There was 
a scar on the right knee.  There was mild crepitus on 
extension and flexion.  The range of motion was full.  On 
passive abduction of the knee there was no obvious 
instability.  There was no effusion.  There was pain on 
palpation in the medial aspect.  The right ankle showed no 
obvious deformity.  There was pain in the medial aspect 
underneath the malleolus.  The range of motion was full. 

The examiner stated that the veteran had continuous 
limitation, moderate degree in physical activity due to his 
joint problems.  He had continuous pain, which limited his 
physical activity. 

X-rays of the right foot, knee and chest were normal.  In an 
addendum following the x-rays, the examiner stated that it 
was possible that the veteran had pain from ligamentous or 
other soft tissue structure around the joints.  However, 
there is no evidence of prior fractures or deformity of these 
joints. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2001). However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability. 38 C.F.R. §§ 4.40, 4.45 
(20010).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorders.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

Right knee

The RO has assigned a 10 percent rating for the right knee 
disability under Diagnostic Code 5257.  Diagnostic Code 5257 
provides for the evaluation of other impairment of the knee 
to include recurrent subluxation or lateral instability.  
When the disability is slight a 10 percent rating is 
provided.  When the disability is moderate, a rating of 20 
percent is provided.  When the disability is severe, a rating 
of 30 percent is provided.

Diagnostic Code 5260 rates limitation of flexion of the leg.  
Flexion limited to 15 degrees is rated 30 percent disabling. 
Flexion limited to 30 degrees is rated 20 percent disabling.  
Flexion limited to 45 degrees is rated 10 percent disabling.  
Flexion limited to 60 degrees is assigned a noncompensable 
disability rating.

Diagnostic Code 5261 rates limitation of extension of the 
leg.  Extension limited to 45 degrees is rated 50 percent 
disabling.  Extension limited to 30 degrees is rated 40 
percent disabling. Extension limited to 20 degrees is rated 
30 percent disabling.  Extension limited to 15 degrees is 
rated 20 percent disabling.  Extension limited to 10 degrees 
is rated 10 percent disabling.  Extension limited to 5 
degrees is assigned a noncompensable disability rating.

The regulations provide that normal range of motion of the 
knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

To summarize, the veteran's primary complaint is severe pain 
involving the knee.  However, the only objective 
abnormalities shown during the recent VA examination were a 
non-symptomatic scar and mild crepitus on extension and 
flexion of the knee.  The examination showed no swelling, 
instability or impairment in the range of motion.  
Additionally, x-rays showed no abnormality.  Based on the 
evidence the Board finds that the degree of disability 
resulting from the right knee disorder does not satisfy the 
criteria for moderate impairment under Diagnostic Code 5257.  
The evidence does not show that a rating in excess of 10 
percent is warranted based on limitation of motion under 
Diagnostic Codes 5260 or 5261.  The Board has considered the 
degree of functional impairment caused by the pain.  However, 
in view of the normal range of motion, the Board finds that 
the functional impairment as set forth in the Deluca case is 
contemplated in the current 10 percent rating.  The Board 
notes that the examiner in December 1999 stated that the 
veteran had continuous limitation, moderate degree in 
physical activity due to his joint problems.  

However, this opinion includes the aggregate impairment of 
all his service connected joint disabilities, to include the 
service connected residuals of a fractured left clavicle, a 
disability not currently before the Board.  Accordingly it is 
the judgment of the Board that the preponderance of the 
evidence is against the veteran's claim.

Right Foot 

The RO has assigned a 10 percent rating for the veteran's 
service-connected residuals of a fracture of the right foot 
under Diagnostic Codes 5284 and 5271 of VA's Schedule for 
Rating Disabilities.  Diagnostic Code 5284 provides for other 
foot injuries.  A maximum 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided. For moderate foot 
injury, a 10 percent evaluation is provided.

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  Limitation of motion of 
the ankle warrants a 10 percent evaluation if moderate and a 
20 percent evaluation if marked.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (2001).

The evidence shows that the veteran's primary symptom is 
chronic pain in the right foot.  However, the recent VA 
examination showed no objective abnormality involving the 
right foot and ankle.  There was no impairment in the range 
of motion, no swelling and no edema.  Also, x-rays were 
normal.  According the Board finds that the criteria for a 
higher rating have not been met.  Any functional from the 
pain as set forth in the Deluca case is contemplated in the 
current 10 percent rating.  Accordingly it is the judgment of 
the Board that the preponderance of the evidence is against 
the veteran's claim.

Sternum and Right Second Rib

The RO has assigned a non-compensable rating for the 
veteran's service-connected residuals of the fractured a 
sternum and right second rib as analogous to Diagnostic Codes 
5299-5297.  38 C.F.R. § 4.20.  Under this Code removal of one 
rib or resection of two or more ribs without regeneration 
warrants a 10 percent disability rating.  A 20 percent rating 
requires removal of two ribs.

In this regard the only abnormality shown during the recent 
VA examination was a slight angulation of the chest.  The 
examination showed that the sternum was stable and x-rays 
showed no abnormality.  Accordingly the Board finds that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to increased evaluations for residuals of a right 
knee injury, residuals of a fracture of the right foot, and 
residuals of a fracture of the right sternum and right second 
rib is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

